 



EXHIBIT 10
(WIRELESS RONIN TECHNOLOGIES LOGO) [c25476bwireless.gif]
 

Baker Technology Plaza, Suite 475
5929 Baker Road
Minnetonka, MN 55345   Phone: 952.564.3500
Fax: 952.974.7887

April 4, 2008
Mr. John R. Bingle
NewSight Corporation
2 Park Avenue, 18th Floor
New York, NY 10016
Dear Jay:
     Wireless Ronin Technologies, Inc., a Minnesota corporation (“WRT”), shall
extend the maturity date of the Secured Promissory Note dated October 8, 2007
(the “Note”), from NewSight Corporation (“NewSight”) to WRT contingent upon the
following terms and conditions:
     Payment. Upon receipt of payment of the amounts specified in this Letter
Agreement, the Maturity Date of the Note is hereby extended from March 31, 2008,
to the earlier to occur of (i) May 30, 2008 or (ii) the completion of NewSight’s
next financing transaction, excluding any financing solely from Prentice Capital
Management, L.P. (“Prentice”) or its affiliates.

  •   NewSight will pay WRT the sum of $52,020, representing the amount due to
WRT for network operating and maintenance services provided to NewSight in
February and March 2008.     •   NewSight will pay WRT the sum of $7,497,
representing reimbursement for warehouse fees WRT paid on NewSight’s behalf for
stored equipment owned by NewSight in which WRT has a security interest. Those
fees were paid by WRT in March 2008. NewSight agrees to keep bills for such fees
current by paying them directly.

     NewSight agrees to pay WRT a total of $59,517 (representing the amounts
stated above) in immediately available funds by 5:00 PM Central Daylight Time
Friday, April 4, 2008.
     Effect Upon Agreements. Each of Prentice and WRT acknowledges and agrees
that the Subordination Agreement by and between WRT and Prentice, effective
October 12, 2007, is in full force and effect. NewSight acknowledges and agrees
that (1) the Digital Signage Agreement by and between WRT and NewSight,
effective October 12, 2007 (the “Digital Signage Agreement”) and (2) the Digital
Signage Agreement by and between WRT and NewSight regarding CBL Mall
Installations (the “CBL Mall Agreement”) remain in full force and effect.

 



--------------------------------------------------------------------------------



 



     Digital Signage Agreement. Upon completion of NewSight’s next financing
transaction, excluding any financing solely from Prentice or its affiliates,
NewSight hereby agrees to engage WRT to perform those services necessary to
complete 85 stores not yet converted pursuant to the Digital Signage Agreement,
provided that financing terms and pricing for goods and services required for
this project will be established pursuant to good faith negotiation between the
parties. If NewSight disposes of assets composing substantially all of the
network contained within the Digital Signage Agreement, the requirements of this
paragraph shall be null and void.
     CBL Mall Agreement. NewSight agrees to make payment in advance for all
amounts required for WRT to provide services or to sell goods to NewSight, to
the extent such services are hereafter requested in writing by Newsight,
pursuant to the Digital Signage Agreement, the CBL Mall Agreement or otherwise
until all amounts due from NewSight to WRT under the Note are paid in full. WRT
acknowledges that Newsight is currently in a test-phase with CBL Properties
under the CBL Mall Agreement and that Newsight is not presently committed to
roll out any further equipment in CBL Malls or other properties under the CBL
Mall Agreement. NewSight acknowledges and agrees that the Security Agreement by
and between WRT and NewSight, effective October 12, 2007 (the “Security
Agreement”), shall remain in full force and effect until all amounts due from
NewSight to WRT under the Note are paid in full.
     Additional Credit. Except as WRT and NewSight may subsequently agree in
writing, no additional credit shall be extended to NewSight by WRT pursuant to
the Note or on trade credit terms.
     Asset Disposition. For as long as the Note is outstanding, NewSight will,
subject to WRT’s execution of a reasonable and customary confidentiality
agreement acceptable to NewSight, provide a weekly update of all discussions
regarding any potential asset disposition involving WRT’s collateral in
reasonable detail. Such confidentiality agreement shall prohibit WRT from
contacting any third parties with whom NewSight is in discussions without
NewSight’s written consent, or interfering with such discussions.
     WRT Disclosures. NewSight acknowledges that WRT is a publicly traded
company with obligations to make filings with the SEC and to keep its
shareholders reasonably informed with respect to business developments. NewSight
agrees that WRT may discuss or disclose developments with respect to NewSight’s
compliance with or default of its obligations to WRT under the Note; provided,
however, in no event may it disclose any confidential information from the
above-referenced weekly updates. WRT agrees to exercise reasonable efforts to
provide NewSight with advance written notice of that portion of press releases
that relate directly to NewSight, understanding that WRT has sole control of
such releases.
     NewSight Financing Efforts. NewSight represents and warrants to WRT that it
is currently using its best efforts, and will continue such efforts, to complete
a financing transaction, in addition to any financing solely from Prentice or
its affiliates, that would enable NewSight to repay the Note in full to WRT upon
the amended maturity date set forth herein.
     Termination. This Letter Agreement shall terminate and all amounts owing by
NewSight to WRT shall be due and payable immediately upon the occurrence of one
or more of the below described events:

 



--------------------------------------------------------------------------------



 



  •   Termination of NewSight’s engagement agreement with Lazard Freres;     •  
NewSight’s breach of or default under the Digital Signage Agreement, the Note,
the Security Agreement or this Letter Agreement (in each case, after giving
effect to any applicable cure periods described therein);     •   Completion of
a financing transaction which yields gross proceeds to NewSight of at least Five
Million Dollars ($5,000,000), including any financing from Prentice or its
affiliates; or     •   Failure to pay the amount set forth above as described
above by the close of business on April 7, 2008.

     Any termination of this Letter Agreement shall not impact WRT’s obligations
under the confidentiality agreement described herein, which shall survive any
termination of this Letter Agreement and remain in full force and effect.
     If the foregoing is in accordance with your understanding, please sign this
letter in the space indicated below and return it to us for receipt not later
than 5:00 PM Central Daylight Time on April 4, 2008, whereupon this Letter
Agreement will become effective. The proposal contained herein will expire
unless we have received this letter signed by you within the time period
provided in the previous sentence or if sooner rejected.

            Very truly yours,


WIRELESS RONIN TECHNOLOGIES, INC.
      /s/ Jeffrey C. Mack       Chairman of the Board, President and      Chief
Executive Officer     

The foregoing is hereby
agreed to and accepted:



                NewSight Corporation   Prentice Capital Management, L.P.
(solely with respect to the first
sentence of the fourth paragraph) By:   /s/ Robert K. Stewart   By:   /s/
Matthew Hoffman     Title: Chief Financial Officer       Title: General Counsel

 